


Exhibit 10.11(b)

 

AFC LETTERHEAD

 

December 20, 2012

 

Don Gottwald

13085 Hamilton Crossing Boulevard

Carmel, IN  46032

 

Re: Amendment to Offer Letter

 

Dear Don:

 

This letter is intended to confirm that, notwithstanding any provisions to the
contrary contained in any employment, severance, change in control, or
consulting agreement or other agreement or arrangement (collectively, the
“Agreements”) between you and KAR Auction Services, Inc. or any of its
affiliates or subsidiaries (collectively and individually, the “Company”), it is
the intention of the parties that, to the extent payment of any severance amount
or benefit under the Agreements is conditioned upon your execution of a general
release of claims against the Company (a “Release”), the following terms and
conditions shall apply:

 

1)             The Release must be executed by you and returned to the Company,
and must become irrevocable, within the period that is sixty (60) days following
the date of your termination of employment or service with the Company.  The
form of Release shall be delivered to you no later than ten (10) days following
the date of your termination of employment or service with the Company.

 

2)             To the extent that such sixty (60) day period spans two calendar
years, no payment of any severance amount or benefit that is (i) considered to
be nonqualified deferred compensation within the meaning of Section 409A of the
Internal Revenue Code and (ii) conditioned upon the Release, shall be made
before the first day of the second calendar year, regardless of when the Release
is actually executed and returned to the Company.

 

Except as set forth above, all other terms and conditions of the Agreements
remain unchanged and in full force and effect.  Please sign and return a copy of
this letter agreement to my attention by December 31, 2012 to indicate your
agreement to and acceptance of the above.

 

Sincerely,

 

 

AUTOMOTIVE FINANCE CORPORATION

 

 

 

By:

/s/ Rebecca C. Polak

 

Name:

Rebecca C. Polak

 

Its:

Assistant Secretary

 

 

 

 

ACCEPTED AND AGREED

 

this 20th day of December, 2012

 

 

 

/s/ Don Gottwald

 

 

Don Gottwald

 

 

--------------------------------------------------------------------------------

 
